David Newbern, Justice. This case presents the question whether an appeal of an order denying a motion to dismiss for lack of a speedy trial may be taken from a municipal court to a circuit court as an interlocutory appeal. We hold that it may not.  The appellate authority of the circuit court with respect to appeals from municipal courts is to try the case appealed de novo. Ark. Code Ann. § 16-19-1105 (1987) [formerly Ark. Stat. Ann. § 26-1308]. While the statute speaks to appeals from decisions of justices of the peace, it applies to appeals from municipal court misdemeanor convictions. See Johnston v. City of Pine Bluff, 258 Ark. 346, 525 S.W.2d 76 (1975).  The circuit court remanded this case to the municipal court on the ground that the municipal court had not entered an appealable order. The appellant has attempted to appeal to this court the circuit court’s remand order. The record shows that no trial has occurred in the municipal court, no judgment has been entered, and thus there is nothing for the circuit court to try de novo. While the circuit court might have treated the attempted appeal as a request for a writ of prohibition, we know of no law requiring him to do so. The circuit court was correct. Appeal dismissed.